Citation Nr: 1547988	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  12-11 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and personality disorder traits.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel
INTRODUCTION

The Veteran had active service from December 1975 to August 1978, and August 1978 to July 1980.  The Department of Veterans Affairs (VA) Regional Office (RO) has found that the Veteran's August 1978 character of discharge is considered honorable, and that entitlement to all benefits administered by the VA is established for any disabilities determined to be service connected for this period of service.  The RO has also found that the Veteran's July 1980 character of discharge, under other than honorable conditions, is considered dishonorable for VA purposes.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the RO in Waco, Texas.  In February 2013, the Veteran testified at a Videoconference Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record in Virtual VA.

The Board remanded the case for further development in October 2014.  At that time, the Veteran's appeal included a claim of entitlement to service connection for a left thumb disorder.  However, in an April 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection, and assigned a noncompensable evaluation, effective October 19, 2010.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the Veteran has not initiated an appeal with the RO's initial rating or effective date.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the AOJ's April 2015 decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary.  The case has since been returned to the Board for appellate review

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  As discussed above, a transcript of the Veteran's February 2013 videoconference hearing is of record in Virtual VA.  The Veteran's Virtual VA claims file also includes records from the Dallas VAMC for treatment from May 2011 to May 2012, and the RO considered these records in the May 2012 supplemental statement of the case (SSOC).  All other documents in Virtual VA are duplicative of those in VBMS.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain compliance with the October 2014 remand and to obtain an adequate opinion.  The Board is obligated by law to ensure that the RO complies with its directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall, 11 Vet. App. at 271.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion; rather, supporting explanation must be provided.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Additionally, a medical opinion should address the appropriate theories of entitlement.  Stefl, 21 Vet. App. at 123-24.

In an October 2014 remand, the Board directed the AOJ to obtain VA examination to ascertain the Veteran's psychiatric diagnoses, and to obtain an opinion on the etiology of each diagnosis.  The Veteran attended an April 2015 VA examination.  That examiner found no diagnosis of PTSD, but diagnosed an unspecified depressive disorder, alcohol use disorder, and personality disorder traits.  The examiner offered an extensive opinion as to the finding of no diagnosis of PTSD, and a negative nexus opinion for the diagnosis of a depressive disorder.  However, the examiner offered no rationale in support of that negative nexus opinion.  Therefore, remand is required for an addendum opinion.  

Additionally, the October 2014 remand instructions included a request to search for the Veteran's service treatment records (STRs) and service personnel records (SPRs) at the Records Management Center (RMC).  The AOJ requested all STRs from the National Personnel Records Center (NPRC) in November 2014, and received both STRs and SPRs in December 2014.  However, the SPRs received in December 2014 related entirely to his second period of service, and the STRs dating from his first period of service were limited to a February 1977 separation examination.  Therefore, it is unclear if there could still be records available at the RMC.  As this was the repository the Board requested, this must be done on remand.  

Finally, the Veteran's March 2015 response to the AOJ's request for more information regarding his claimed stressors indicated that he received treatment at the Heidelberg Army Hospital during his first period of service.  Remand is additionally required to obtain any outstanding treatment records from the Heidelberg Army Hospital.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate sources, to include the Records Management Center, the Veteran's complete STRs and SPRs.  A request should also be made for clinical records from the Heidelberg Army Hospital.  If further clarification from the Veteran or additional details are required, the AOJ must request such.  All records obtained should be associated with the claims file.  If the service personnel records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Following the preceding development, return the claims file to the April 2015 VA examiner for an addendum opinion regarding the nature and etiology of any psychiatric diagnosis other than PTSD, including diagnoses for an unspecified depressive disorder and personality disorder traits made at the April 2015 VA examination.  All pertinent symptoms and findings must be reported in detail.  The electronic claims folder must be made available to the examiner for review.  A complete explanation for any opinion expressed must be included in the examination report.  The examiner must offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each currently diagnosed psychiatric disorder, including an unspecified depressive disorder and personality disorder traits, is related to active service, to include any verified stressor as noted by the AOJ or any incident of service, to include the Veteran's claimed symptoms during service.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


